                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

v.                                                           No. CIV 88-385 KG/KBM
                                                             Consolidated with
                                                             No. CIV 88-786 KG/KBM
DAVID R. SCRASE, Secretary of the
New Mexico Human Services Department,
Defendant.

                                             ORDER

       On November 21, 2019, the Court held a status conference in this matter.1 Daniel

Yohalem, Sovereign Hager, Teague Gonzalez, and Timothy Davis represented Plaintiffs. Paul

Ritzma represented Defendant Secretary of the New Mexico Human Services Department

(HSD), David R. Scrase, who was present. HSD Deputy Cabinet Secretary Angela Medrano;

HSD Income Support Division Director, Karmela Martinez; and HSD paralegal, Daniel Jacobs,

were also present. In addition, the court-appointed Special Master, Lawrence Parker, and the

Compliance Officer, Ramona McKissic, were present.

       Having heard from counsel, Secretary Scrase, the Special Master, and the Compliance

Officer, the Court ORDERS that:

       1. until further order of the Court, the parties must meet and confer no later than the 20th

day of each month to discuss Secretary Scarse’s compliance with the Second Revised Modified

Settlement Agreement and Order (Doc. 854) and the Two Corrective Action Plans (CAP) (Doc.

878), and to work in good faith to resolve any non-compliance issues;



1
 The Court sealed the end of the status conference to address a matter not material to the status
conference.
       2. until further order of the Court, the parties must file a Joint Status Report no later than

the last day of the month;

       3. the Special Master’s Office will determine whether and to what extent to validate

Secretary Scrase’s CAP solutions on an ongoing basis;

       4. Secretary Scrase will provide data that the Special Master requests to both the Special

Master and Plaintiffs as soon as reasonably practicable;2

       5. to the extent Plaintiffs seek data from Secretary Scrase, Plaintiffs will first present

their request for data to the Special Master who will determine whether the requested data is

material to this lawsuit; if the request for data is appropriate, the Special Master will forward the

request for data to Secretary Scrase; Secretary Scrase will respond to the request for data to both

the Special Master and Plaintiffs as soon as reasonably practicable; and Secretary Scrase will

make that data available to both Plaintiffs and the Special Master as soon as reasonably

practicable;3 and

       6. Secretary Scrase has the right to require that counsel be present when Plaintiffs’

counsel meets with any of the three HSD subject matter experts.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE


2
  See Order Appointing Special Master (Doc. 751), Section II(E) (stating that “[t]he HSD
Secretary and all other HSD employees shall cooperate fully with the special master and assist
the special master in completing her or his duties”), Section II(F) (stating that “[t]he HSD
Secretary shall ensure that the special master is provided all information and data, access to all
HSD offices and employees, access to case files, access to the ASPEN system and all HSD
contractors working on the ASPEN system, and such other access or assistance as the special
master determines may be necessary to perform the duties set forth in this Order”).
3
 See Order Appointing Special Master (Doc. 751), Section II(G) (stating that “[t]he special
master will ensure that Plaintiffs’ counsel are supplied with up-to-date data and other
information necessary to allow them to track the status of compliance by HSD”).
                                                  2
